UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of April 2015 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes o No x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: April 30, 2015 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park MigdalHa’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.co.ilWeb site: http://www.camtek.co.il CAMTEK LTD. Moshe Eisenberg, CFO Tel: + Mobile: + moshee@camtek.co.il INTERNATIONAL INVESTOR RELATIONS GK Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@gkir.com FOR IMMEDIATE RELEASE CAMTEK ANNOUNCES FIRST QUARTER 2015 RESULTS Q1 revenues of $21.8 million; Non-GAAP operating income of $1.2m; Q2 revenue guidance of $23-25m MIGDAL HAEMEK, Israel – April 30, 2015 – Camtek Ltd. (NASDAQ and TASE: CAMT), today announced its financial results for the quarter ended March 31, 2015. Highlights of the First Quarter 2015 · Revenues of $21.8 million, up 6% sequentially; · Non-GAAP operating income of $1.2 million; GAAP operating income of $1.1 million; · Non-GAAP net income of $0.3 million; GAAP net income of $0.1 million; · Q2 revenue guidance of $23 to 25 million; · Gryphon is being evaluated by a new major PCB manufacturer; and · Gryphon SL machines, utilizing Camtek’s 3D functional inkjet technology, are being built in anticipation of customers' evaluations and orders. Rafi Amit, Camtek’s Chairman and CEO, commented, “Following a number of recent sales of our Eagle system to new accounts, we expect increasing second quarter revenues in our semiconductor business. We see this positive momentum continuing into the third quarter as well, which supports our year-over-year double-digit growth target in our semiconductor business.” Continued Mr. Amit, “We are pleased with the progress we have made in the Gryphon commercialization. We have started an evaluation process at a major PCB manufacturer and we are expanding our marketing efforts for Gryphon into the Asian market, which is the largest market for PCB manufacturers. Our recently launched next generation model, the Gryphon SL, enables both legend and solder mask deposition. We believe that our customers are, and will be, attracted by the prospect of using Gryphon for both these processes, which are currently very time consuming. Following the initial feedback from this launch, in anticipation of customers' evaluations and orders, we are now buildingGryphon SL machines." "All in all we expect a good second quarter, with a total sales of $23-25 million." concluded Mr. Amit. First Quarter 2015 Financial Results Revenues for the first quarter of 2015 were $21.8 million. This compares to first quarter 2014 revenues of $22.1 million and fourth quarter 2014 revenues of $20.6 million. Gross profit on a GAAP basis in the quarter totaled $9.8 million (45.1% of revenues), compared to $10.1 million (45.8% of revenues) in the first quarter 2014 and $9.5 million in the fourth quarter of 2014 (45.9% of revenues). Gross profit on a non-GAAP basis in the quarter totaled $9.8 million (45.2% of revenues), compared to $10.1 million (45.9% of revenues) in the first quarter 2014 and $9.7 million in the fourth quarter of 2014 (47.2% of revenues). Operating profit on a GAAP basis in the quarter totaled $1.1 million (5.2% of revenues), compared to $1.2 million (5.3% of revenues) in the first quarter 2014 and $361 thousand in the fourth quarter of 2014 (1.8% of revenues). Operating profit on a non-GAAP basis in the quarter totaled $1.2 million (5.5% of revenues), compared to $1.2 million (5.5% of revenues) in the first quarter 2014 and $702 thousand in the fourth quarter of 2014 (3.4% of revenues). Financial expenses on a GAAP basis in the quarter totaled $847 thousand, compared to $365 thousand in the first quarter 2014 and $358 thousand in the fourth quarter of 2014. Financial expenses on a non-GAAP basis in the quarter totaled $624 thousand, compared to $159 thousand in the first quarter 2014 and $358 thousand in the fourth quarter of 2014. Net income on a GAAP basis in the quarter totaled $52 thousand, or $0.00 per diluted share. This compares to net income of $639 thousand, or $0.02 per diluted share, in the first quarter 2014 and a net income of $68 thousand, or $0.00 per diluted share, in the fourth quarter of 2014. Net income on a non-GAAP basis in the quarter totaled $336 thousand, or $0.01 per diluted share. This compares to net income of $883 thousand, or $0.03 per diluted share, in the first quarter 2014 and a net income of $408 thousand, or $0.01 per diluted share, in the fourth quarter of 2014. Cash, cash equivalents, short and long-term restricted deposits, as of March 31, 2015 were $21.9 million (out of which $7.9 million are restricted deposits) compared to $26.8 million as of December 31, 2014. The Company generated a negative operating cash flow of $4.2 million during the quarter, principally due to an increase in inventory and accounts receivable. Conference Call Camtek will host a conference call today, April 30, 2015, at 10:00 am ET. Rafi Amit, Chairman and CEO, and Moshe Eisenberg, Chief Financial Officer, will host the call and will be available to answer questions after presenting the results. To participate, please call one of the following telephone numbers a few minutes before the start of the call. US:1 at 10:00 am Eastern Time Israel:03 918 0609at 5:00 pm Israel Time International:+ For those unable to participate, the teleconference will be available for replay on Camtek’s website at http://www.camtek.co.il/ beginning 24 hours after the call. ABOUT CAMTEK LTD. Camtek Ltd. provides automated and technologically advanced solutions dedicated to enhancing production processes, increasing products yield and reliability, enabling and supporting customer's latest technologies in the Semiconductors, Printed Circuit Boards (PCB) and IC Substrates industries. Camtek addresses the specific needs of these interconnected industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing and functional 3D inkjet printing. This press release is available at www.camtek.co.il. This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC. Use of non-GAAP Measures This press release provides financial measures that exclude certain items such as: (i) amortization of acquired intangible assets and revaluation of liabilities with respect to the acquisitions of Sela and Printar; and (ii) share based compensation expenses, and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these Non-GAAP financial measures provide meaningful supplemental information regarding our performance. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and therefore felt it is important to make these non-GAAP adjustments available to investors.A reconciliation between the GAAP and non-GAAP results appears in the tables at the end of this press release. Consolidated Balance Sheets (In thousands) March 31, December 31, U.S. Dollars (In thousands) Assets Current assets Cash and cash equivalents Short-term deposits Trade accounts receivable, net Inventories Due from affiliated companies - Other current assets Deferred tax asset Total current assets Fixed assets, net Long term inventory Long-term restricted deposit Deferred tax asset Other assets, net Intangible assets, net Goodwill Total assets Liabilities and shareholders’ equity Current liabilities Trade accounts payable Due to affiliated companies - Other current liabilities Total current liabilities Long term liabilities Liability for employee severance benefits Other long term liabilities Total liabilities Commitments and contingencies Shareholders’ equity Ordinary shares NIS 0.01 par value, 100,000,000 shares authorized at March 31 2015 and at December 31, 2014; 32,586,898 issued shares at March 31, 2015 and at December 31, 2014; 30,494,522 shares outstanding at March 31, 2015 and at December 31, 2014 Additional paid-in capital Retained earnings Treasury stock, at cost (2,092,376as of March 31, 2015 and December 31, 2014) ) ) Total shareholders' equity Total liabilities and shareholders' equity Camtek Ltd.Consolidated Statements of Operations (in thousands, except share data) Three months ended March 31, Year ended December 31, U.S. dollars Revenues Cost of revenues Gross profit Research and development costs Selling, general and administrative expenses Reorganization and impairment - - 60 Total operating expenses Operating income Financial expenses, net ) ) ) Income before income taxes Income tax ) ) ) Net income 52 Earnings per ordinary share: Basic Diluted Weighted average number of ordinary shares outstanding: Basic Diluted Camtek Ltd. Reconciliation of GAAP To Non-GAAP resul (In thousands, except share data) Three months ended March 31, Year ended December 31, U.S. dollars U.S. dollars Reported net income attributable to Camtek Ltd. on GAAP basis 52 Acquisition of Sela and Printar related expenses (1) Share-based compensation 60 39 Non-GAAP net income Non –GAAP net income per share, basic and diluted Gross margin on GAAP basis % % % Reported gross profit on GAAP basis Acquisition of Sela and Printar related expenses (1) - - Share-based compensation 6 16 42 Non- GAAP gross margin % % % Non-GAAP gross profit Reported operating income attributable to Camtek Ltd. on GAAP basis 1,138 1,170 5,136 Acquisition of Sela and Printar related expenses (1) - - Share-based compensation 60 39 Non-GAAP operating income (loss) During the three months ended March 31, 2015 and 2014 and the twelve months ended December 31, 2014, the Company recorded acquisition expenses of $0.2 million, $0.2 million, and $0.9 million, respectively, consisting of: (1) Revaluation adjustments of $0.2 million, $0.2 million, and $0.6 million, respectively, of contingent consideration and certain future liabilities recorded at fair value. These amounts are recorded under finance expenses line item; and (2) Implication of re-organization and impairment charges of $0, $0, and $0.3 million respectively.
